Suit by Henderson to recover on two notes, one for $385, less some credits, executed by J. A. Gartman and S. C. Benson, and the other for $396, less some credits, executed by Gartman only. The note for $385 was executed by Gartman and Benson, February 10, 1920, and at said time they executed a mortgage on certain personal property and the *Page 1119 
entire crops to be grown by them on the farm of Henderson, which said parties had rented for the year 1920, to secure the payment of said note and any other indebtedness of said parties during said year to said Henderson. The note for $396 was executed by Gartman on March 27, 1920, and to secure the payment of said note and any other indebtedness he might be then owing to said Henderson, or might become owing to him during the year 1920, he executed a mortgage on certain personal property not included in the first note, and upon "all other cattle, sheep, hogs, horses, and other live stock situated in said county now owned" by the said Gartman (this included the stock covered by the first mortgage), and all crops raised by Gartman and all rents accruing to him during the year 1920, and it was specifically stipulated that the advance represented by the note and secured by the mortgage was for the purpose of enabling the mortgagor to make and gather his crops. Appellants answered by general demurrer, special exceptions, general denial, plea of payment, and counterclaim for damages by reason of appellee's having sequestrated the property named in the mortgages. The case was tried before a jury on a general charge, they finding against appellants, and judgment was rendered for appellee for the balance due on said notes and for foreclosure of the mortgage liens, from which defendants have appealed. Appellants present numerous questions, none of which disclose any new question of law, and we do not feel that any good purpose could be served by our writing an extended opinion. All of appellants' propositions have been carefully considered, and, no error being shown, the judgment is affirmed.